Brewster, J.
(concurring). I concur in the result reached in the opinion of Mr. Justice Foster and in the reasons he gives therefor, and I am in accord, with the further ground upon which Mr. Justice Imrie based his decision at Special Term which is to the effect that the enactment and adoption of a wholly new charter such as is proposed, may not be accomplished under the procedure prescribed by section 19-a of the City Home Rule Law, but that such an undertaking must conform to the requirements of section 20 of that, statute, notwithstanding the recent amendments to the former section.